       Case: 3:20-cv-01078-wmc Document #: 21 Filed: 03/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


MISHA N. GHADIRI.,

       Plaintiff,

WELLMAKR, INC. d/b/a/Wellmark                           ORDER
Blue Cross Blue Shield,
                                                        20-cv-l 07 8-wrnc
       Involuntary Plaintiff,

       V.


PREMIER MARINE, INC.
ABC INSURANCE COMPANY
a fictitious insurance company,
THE MAIN STORE, INC., and
WEST BEND MUTUAL INSURANCE COMPANY,

       Defendants.


       Based upon the stipulation of the parties (dkt. #18), IT IS ORDERED that all claims

asserted in this matter, including all claims for attorneys' fees against defendant Premier

Marine, Inc., and its fictitious insurer, ABC Insurance Company, shall be, and are hereby,

DISMISSED with prejudice and on the merits, without costs, disbursements and/or attorneys'

fees to any party.

       Entered this 17th day of March, 2021.




                                            1
